         Case 2:17-cv-02651-GMN-EJY Document 88-2 Filed 07/17/20 Page 1 of 2




 1 Marc J. Randazza (NV Bar No. 12265)
   Ronald D. Green (NV Bar No. 7360)
 2 Alex J. Shepard (NV Bar No. 13582)
   RANDAZZA LEGAL GROUP, PLLC
 3
   2764 Lake Sahara Drive, Suite 109
 4 Las Vegas, Nevada 89117
   Telephone: 702-420-2001
 5 ecf@randazza.com
 6 Attorneys for Defendants
   Stephen Fairfax and MTechnology
 7
                            UNITED STATES DISTRICT COURT
 8                                 DISTRICT OF NEVADA
 9
   SWITCH, LTD.,                                                Case No.: 2:17-cv-02651-GMN-EJY
10 a Nevada limited liability company,

11                 Plaintiff,                                         DECLARATION OF
12         vs.                                                        MARC J. RANDAZZA
   STEPHEN FAIRFAX; MTECHNOLOGY;
13 DOES 1 through 10; and ROE ENTITIES 11
   through 20, inclusive,
14
                   Defendants.
15
           I, Marc J. Randazza, under penalty of perjury, hereby declare as follows:
16
           1.      I am a partner at the law firm Randazza Legal Group, PLLC and counsel for
17
   Defendants Stephen Fairfax and MTechnology, Inc. in the above-referenced matter.
18
           2.      I make the statements in this declaration based upon my personal knowledge and
19
   would be competent to testify to them if called upon to do so.
20
           3.      On July 16, 2020, Ronald D. Green and I attended a meet and confer call with counsel
21
   for Plaintiff Switch, Ltd. (“Switch”), Samuel Castor.
22
           4.      During the meet and confer call, Mr. Castor explained that Plaintiff’s founder and
23
   CEO, Rob Roy, could not be deposed for at least 120-days and required a 120-day discovery extension
24
   of discovery.
25
           5.      Mr. Castor explained that, between Mr. Roy’s incredibly busy schedule and the
26
   “upcoming holidays,” Mr. Roy simply could not find time for a deposition.
27
28                                                     -1-
                                         Declaration of Marc J. Randazza
                                           2:17-cv-02651-GMN-EJY
        Case 2:17-cv-02651-GMN-EJY Document 88-2 Filed 07/17/20 Page 2 of 2




1         6.      Confused, Mr. Green interjected and asked, “Which holidays?”
2         7.      Mr. Castor replied, “Thanksgiving and Christmas.”
3         8.      I responded to Mr. Castor’s comment with a laugh, sincerely believing that his
4 comment was an attempt to inject levity into the conversation, considering that Thanksgiving was 133
5 days away at the time.
6         9.      Mr. Castor, however, indicated that he was serious.
7         10.     Upon further reflection, I still find Mr. Castor’s comment humorous.
8         Executed on the 17th day of July 2020.
                                                        /s/ Marc J. Randazza
9                                                       Marc J. Randazza
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28                                                 -2-
                                     Declaration of Marc J. Randazza
                                       2:17-cv-02651-GMN-EJY
